DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive -- the transceivers are two-way communications devices, and this is different than extracting from a read-only physical marker. Therefore, the amendment has overcome the rejection. However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Koo (US 10395290 B1), in view of Suryavanshi (US 20150141005 A1).
Regarding Claim 1, Koo discloses a method comprising: 
extracting, by a computing device, from a physical marker, information to connect with a remote server (Col 9 Line 1, “For the purpose of collecting and uploading such information, e.g., a portable wireless device (such as a wireless phone ; 
connecting, by the computing device using the extracted information, to the remote server (Col 9 Line 1, “For the purpose of collecting and uploading such information, e.g., a portable wireless device (such as a wireless phone or tablet), loaded with a special-purpose app may be used by an employee to scan barcodes (or read radio-frequency identification, or RFID, tags) of products within the retail space 30 and simultaneously identify the transceivers 9 with which such portable wireless device is capable of communicating at the time, thereafter uploading such information to central server 10.”); 
receiving, from the remote server, a list of one or more persons to communicate with a user of the computing device, each of the one or more persons relevant to at least one aspect of the physical marker (Col 19 Line 40 ; and 
initiating, by the computing device, a two-way communications session between the remote server and the computing device, the two-way communications session with a person selected from the list of one or more persons (Col 5 Line 9, “As discussed in greater detail below, central server 10 preferably establishes a real-time two-way communication link 6A between a given networked customer (e.g., customer 7A) and an individual customer-service representative (e.g., customer-service representative 8A)”).
extracting, by a computing device, from a read-only physical marker, information to connect with a remote server ([0046] “In particular, the first mobile device 102 may process a picture taken of the QR code 132 to identify the encoded information that at the least indicates a unique identifier of the wireless network access point 104 (i.e., the SSID "SSID.sub.--1").”); and connecting, by the computing device using the extracted information, to the remote server ([0049] “The encoded information may include connection information that directs the first mobile device 102 to use a specific connection to join a group communication session. The connection information may include network information, such as the SSID of a specific Wi-Fi access point to use for the group communication (e.g., a hidden, non-broadcast SSID listed in the QR code but not broadcast by routers of the network), session information (e.g., host server name for the group communication session, URL/URI of the group communications server or a conference/meeting, vocoders to be used for the group communication session, etc.), and/or a IP address, hostname, or Uniform Resource Locator ("URL") of a server hosting connection set-up information for the group communication session.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Koo with the feature of extracting connection information from a read-only physical marker. Doing so could optimize the network traffic and enhance user experience.
Regarding Claim 2, Koo-Suryavanshi discloses the method of claim 1, wherein the physical marker is a visual marker, and the information is extracted using one or more optical sensors coupled to the computing device (Col 19 Line 40 “Also, .
Regarding Claim 3, Koo-Suryavanshi discloses the method of claim 2, wherein the physical marker is a QR code, a bar code, text, or an object (Col 9 Line 1, “For the purpose of collecting and uploading such information, e.g., a portable wireless device (such as a wireless phone or tablet), loaded with a special-purpose app may be used by an employee to scan barcodes (or read radio-frequency identification, or RFID, tags) of products within the retail space 30 and simultaneously identify the transceivers 9 with which such portable wireless device is capable of communicating at the time, thereafter uploading such information to central server 10.”).
Regarding Claim 4, Koo-Suryavanshi discloses the method of claim 1, wherein the information is extracted from the physical marker using radio frequency emissions (Col 9 Line 1 “For the purpose of collecting and uploading such information, e.g., a portable wireless device (such as a wireless phone or tablet), loaded with a special-purpose app may be used by an employee to scan barcodes (or read radio-frequency identification, or RFID, tags) of products within the retail space 30 and simultaneously identify the transceivers 9 with which such portable wireless device is capable of communicating at the time, thereafter uploading such information to central server 10.”).
Regarding Claim 5, Koo-Suryavanshi discloses the method of claim 4, wherein the physical marker is an RFID tag, an NFC tag, or a Bluetooth device (Col 9 Line 1 “For the purpose of collecting and uploading such information, e.g., a portable wireless device (such as a wireless phone or tablet), loaded with a special-purpose app may be .
Regarding Claim 6, Koo-Suryavanshi discloses the method of claim 1, wherein the information to connect with the remote server comprises executable code, and the method further comprises executing, by the computing device, the executable code (Col 8 Line 57 “Such information for a single transceiver 9 might include, e.g.: (1) an identification code for such transceiver 9, (2) an identification of the retail shopping site within which such transceiver 9 is located (e.g., with a unique code for each such site), (3) the products available (e.g., by selecting from a set of predesignated categories and/or by providing SKUs or other identifiers for specific products) within the coverage areas 32 of such transceivers 9, and/or (4) any additional information regarding the site (e.g., layout information indicating where products are located, inventory information, etc.).”).
Regarding Claim 7, Koo-Suryavanshi discloses the method of claim 1, further comprising: determining, by the computing device, a physical location of the computing device (Col 7 Line 62 “Also, it often is possible to obtain more precise location information for the networked customer 7 within these overlap areas 34 by comparing signal strength and other communication parameters (e.g., using GPS techniques, relative strengths of the signals, time offsets and/or, using one or more directional antennas or other receivers, origination angle of a received signal) pertaining to the two corresponding wireless transceivers 9.”); and transmitting, by the computing device, the physical location to the remote server (Col 19 Line 9 “Otherwise, location can be determined using a Global Positioning System (GPS) receiver on the device 17 of the particular individual 15 and then transmitted to the central server 10 for use in identifying an appropriate expert 8 (e.g., in conjunction with other information, such as known locations of other people or things).”); and wherein each person on the list of one or more persons is relevant to the physical location (Col 5 Line 13, “upon demand by such networked customer 7A, with the customer-service representative 8A having been selected based on the location of the networked customer 7A.”).
Regarding Claim 8, Koo-Suryavanshi discloses the method of claim 7, wherein the computing device determines the physical location at least in part using satellite location information (Col 19 Line 9 “Otherwise, location can be determined using a Global Positioning System (GPS) receiver on the device 17 of the particular individual 15 and then transmitted to the central server 10 for use in identifying an appropriate expert 8 (e.g., in conjunction with other information, such as known locations of other people or things).”).
Regarding Claim 9, Koo-Suryavanshi discloses the method of claim 7, further comprising: determining, by the computing device, with the physical location, whether the computing device has crossed a geofence (Col 4 Line 23 “The wireless transceivers 9 preferably are provided in various locations and, more preferably, are dispersed among geographically separate sites (which, again, typically are retail shopping/sales sites in the current embodiment), and each such wireless transceiver 9 preferably is used for real-time bidirectional wireless communication with any networked ; and transmitting, by the computing device to the remote server, whether the computing device has crossed the geofence (Col 6 Line 52 “Benefits of using short-range wireless communications often include: (1) reduced power demands on the user's device 17 and (2) the ability to more accurately locate the user (e.g., based solely on the location of the wireless transceiver(s) 9 with which the user's device 17 currently is communicating and/or is capable of communicating). However, as discussed below, in alternate embodiments identification of the location of the user 15 is performed using other techniques and/or means, in which case a smaller number of transceivers 9 with greater range might be more optimal.”); and wherein each person on the list of one or more persons is relevant to whether the computing device has crossed the geofence (Col 18 Line 9 “In alternate embodiments, such scores are used in conjunction with other information (e.g., age, gender, language, geographic location, etc.) for the purpose of identifying the particular advisor 8 with whom to link the requesting customer 15.”).
Regarding Claim 10, Koo-Suryavanshi discloses the method of claim 1, further comprising transmitting at least part of the extracted information to the remote server (Col 8 Line 57 “Such information for a single transceiver 9 might include, e.g.: (1) an identification code for such transceiver 9, (2) an identification of the retail shopping site within which such transceiver 9 is located (e.g., with a unique code for each such site), (3) the products available (e.g., by selecting from a set of predesignated categories and/or by providing SKUs or other identifiers for specific products) within the coverage areas 32 of such transceivers 9, and/or (4) any additional information regarding the site (e.g., layout information indicating where products are located, .
Regarding Claim 11, Koo discloses a non-transitory computer-readable medium (CRM) comprising instructions that, when executed by an apparatus, cause the apparatus to:
extract, from a physical marker, information to connect to a remote server (Col 9 Line 1, “For the purpose of collecting and uploading such information, e.g., a portable wireless device (such as a wireless phone or tablet), loaded with a special-purpose app may be used by an employee to scan barcodes (or read radio-frequency identification, or RFID, tags) of products within the retail space 30 and simultaneously identify the transceivers 9 with which such portable wireless device is capable of communicating at the time, thereafter uploading such information to central server 10.” Col 4 Line 31 “Optionally, groups of the wireless transceivers 9 (such as some or all of the wireless transceivers, including wireless transceivers 9A-C, within a single retail sales site) may be coupled to a local server 12 (e.g., server 12A in the current example) which, in turn, is coupled to the central server 10. Alternatively, for any given site or for any transceiver(s) 9, the local server 12 may be omitted, with the individual wireless ;
determine a physical location of the apparatus (Col 7 Line 62 “Also, it often is possible to obtain more precise location information for the networked customer 7 within these overlap areas 34 by comparing signal strength and other communication parameters (e.g., using GPS techniques, relative strengths of the signals, time offsets and/or, using one or more directional antennas or other receivers, origination angle of a received signal) pertaining to the two corresponding wireless transceivers 9.”);
connect, using the information extracted from the physical marker, to the remote server (Col 9 Line 1, “For the purpose of collecting and uploading such information, e.g., a portable wireless device (such as a wireless phone or tablet), loaded with a special-purpose app may be used by an employee to scan barcodes (or read radio-frequency identification, or RFID, tags) of products within the retail space 30 and simultaneously identify the transceivers 9 with which such portable wireless device is capable of communicating at the time, thereafter uploading such information to central server 10.”);
transmit the physical location to the remote server (Col 19 Line 9 “Otherwise, location can be determined using a Global Positioning System (GPS) receiver on the device 17 of the particular individual 15 and then transmitted to the central server 10 for use in identifying an appropriate expert 8 (e.g., in conjunction with other information, such as known locations of other people or things).”);
receive, from the remote server, a list of one or more persons to communicate with a user of the apparatus (Fig. 12, Col 23 Line 10, “The preceding , each of the one or more persons relevant to the physical location of the apparatus (Col 5 Line 13, “upon demand by such networked customer 7A, with the customer-service representative 8A having been selected based on the location of the networked customer 7A.” Col 23 Line 26 “For instance, designating interface element 211 causes the app running on the user's device 17 to transmit a message to the central server 10 requesting an interactive session with a representative of the site (e.g., store) at which the user 15 is located.”); and
initiate a two-way communications session between the remote server and the apparatus (Col 5 Line 9, “As discussed in greater detail below, central server 10 preferably establishes a real-time two-way communication link 6A between a given networked customer (e.g., customer 7A) and an individual customer-service representative (e.g., customer-service representative 8A)”).
extract, from a read-only physical marker, information to connect to a remote server ([0046] “In particular, the first mobile device 102 may process a picture taken of the QR code 132 to identify the encoded information that at the least indicates a unique identifier of the wireless network access point 104 (i.e., the SSID "SSID.sub.--1").”); and connect, using the information extracted from the read-only physical marker, to the remote server ([0049] “The encoded information may include connection information that directs the first mobile device 102 to use a specific connection to join a group communication session. The connection information may include network information, such as the SSID of a specific Wi-Fi access point to use for the group communication (e.g., a hidden, non-broadcast SSID listed in the QR code but not broadcast by routers of the network), session information (e.g., host server name for the group communication session, URL/URI of the group communications server or a conference/meeting, vocoders to be used for the group communication session, etc.), and/or a IP address, hostname, or Uniform Resource Locator ("URL") of a server hosting connection set-up information for the group communication session.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the medium of Koo with the feature of extracting connection information from a read-only physical marker. Doing so could optimize the network traffic and enhance user experience.
Regarding Claim 12, Koo-Suryavanshi discloses the CRM of claim 11, wherein the instructions are further to cause the apparatus to determine the physical location using satellite location (Col 19 Line 9 “Otherwise, location can be .
Regarding Claim 13, Koo-Suryavanshi discloses the CRM of claim 11, wherein the instructions are further to cause the apparatus to determine whether the physical location is within a geofence (Col 4 Line 23 “The wireless transceivers 9 preferably are provided in various locations and, more preferably, are dispersed among geographically separate sites (which, again, typically are retail shopping/sales sites in the current embodiment), and each such wireless transceiver 9 preferably is used for real-time bidirectional wireless communication with any networked users 7 that are within its wireless range.”).
Regarding Claim 14, Koo-Suryavanshi discloses the CRM of claim 13, wherein the geofence defines a physical area, and the list of one or more persons are relevant to the physical area (Col 23 Line 26 “For instance, designating interface element 211 causes the app running on the user's device 17 to transmit a message to the central server 10 requesting an interactive session with a representative of the site (e.g., store) at which the user 15 is located. In response, central server 10 identifies an appropriate site representative, e.g., in the same manner as discussed above, but limited to someone who is directly employed by, or otherwise under the control of, the entity that owns, controls or franchises out such site.”).
Regarding Claim 15, Koo-Suryavanshi discloses the CRM of claim 14, wherein the physical area is a building or a portion of a building (Col 3 Line 64 “Typically, a .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Koo (US 10395290 B1), in view of Suryavanshi (US 20150141005 A1), further in view of DJAJADININGRAT (US 20180322702 A1).
Regarding Claim 16, Koo-Suryavanshi discloses the CRM of claim 11. In the same field of endeavor, DJAJADININGRAT discloses wherein the communications session allows insertion of one or more augmented reality objects received from the remote server that are displayed on the first device (Fig. 5, 381. [0078] “The display 108 in the AR glasses 36 shows to the first responder 34 the remote assistant's placement of the 3D virtual content 38.sub.1 upon the live video view of the first pane 96 of the remote assistant graphical user interface 100, in response to the remote assistant inputs in the second pane 98 of the graphical user interface 100 of FIG. 4, according to an embodiment of the present disclosure. In other words, responsive to the remote expert selecting and moving virtual content in the 2D pane (i.e., the second . 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the medium of Koo-Suryavanshi with the feature of allowing insertion of one or more augmented reality objects. Doing so could enhance user experience as taught by DJAJADININGRAT.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207.  The examiner can normally be reached on MON-FRI: 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHONG WU/Primary Examiner, Art Unit 2613